AMENDMENT AND RESTATEMENT TO

ARTICLE VII OF THE ASSET PURCHASE AGREEMENT

 

This Amendment and Restatement (this “Amendment”) to Article VII of that certain
Asset Purchase Agreement (the “APA”) dated December 28, 1988 by and between
KOPPERS INC., f/k/a Koppers Industries, Inc., a Pennsylvania corporation
(“Purchaser”), and BEAZER EAST, INC., f/k/a Koppers Company, Inc., a Delaware
corporation (“Seller”) is made this 15th day of July, 2004 (the “Extension
Date”).

 

RECITALS

 

A. On December 28, 1988 Purchaser and Seller entered into the APA pursuant to
which Purchaser purchased from Seller certain assets of Seller’s Tar and Wood
Products Sector (other than the Wolman Division), Building Products Sector
(other than the phenolic insulation business of the Commercial Roofing and
Insulation Division) and the Woodward, Alabama Coke Facilities.

 

B. The Purchaser and Seller desire to amend and restate Article VII of the APA
in its entirety upon the terms and subject to the conditions set forth in this
Amendment; and

 

C. Capitalized terms in this Amendment not otherwise defined herein have the
meanings ascribed to them in the APA.

 



--------------------------------------------------------------------------------

AGREEMENTS

 

NOW, THEREFORE, in consideration of the respective representations, covenants,
rights and obligations herein contained, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Purchaser and Seller agree as follows:

 

1. Amendment. Article VII of the APA, and the portion of the APA’s Table of
Contents relating to Article VII, are hereby amended, restated and replaced in
their entirety as follows:

 

TABLE OF CONTENTS

 

Article VII - Environmental Matters    4      7.01   

Definitions

   4      7.02   

Responsibility and Indemnification by Seller

   12          

(a)    Indemnification

   12          

(b)    Permits and Licenses

   14          

(c)    No Acceleration of Seller’s Obligations

   16          

(d)    Transportation and Disposal

   16          

(e)    Purchaser’s Change in Use

   17          

(f)     Ordinary Wear and Tear

   18      7.03   

Responsibility and Indemnification by the Purchaser

   18          

(a)    Purchaser’s Indemnity

   18          

(b)    Excluded Assets

   19      7.04   

Additional Payments/Transfers

   20          

(a)    Woodward Property

   20          

(b)    Appel/Duckworth Payment

   20          

(c)    Additional Payment One

   21          

(d)    Additional Payment Two

   21          

(e)    Additional Payment Three

   21          

(f)     Additional Payment Four

   21          

(g)    Methods of Payment

   21          

(h)    No Reservation of Claims

   21      7.05   

Notices, Reports and Past Notices

   22          

(a)    Notices

   22          

(b)    NRC Reports

   22      7.06   

Discharge of Environmental Indemnity

   24          

(a)    Notification of Claims

   24          

(b)    Seller’s Acceptance of Majority of Responsibility for Claims 24

   24          

(c)    Purchaser’s Rights Pending Seller Acceptance

   25          

(d)    Purchaser’s Rights After Seller Action

   25          

(e)    Seller’s Acceptance of Less than Majority of Responsibility

   26          

(f)     Objections by Non-controlling Party

   27          

(g)    Post-KI Claim Deadline Claims

   27          

(h)    Environmental Claim Awards

   28          

(i)     Private Party Suit Defense Costs and Control

   30          

(j)     Punitive Damages

   33          

(k)    Soil Management Plans

   35          

(1)    Conducting Risk Assessments

   36          

(m)   Risk Assessment Remedies Due to Changed Use

   36          

(n)    Risk Assessment Assumptions

   37          

(o)    Technical Assumptions

   39

 

2



--------------------------------------------------------------------------------

         

(p)    Final Risk Assessment

   40      7.07   

Participation Permitted/Communication

   40          

(a)    General

   40          

(b)    Communication Procedures

   41      7.08   

Access and Cooperation

   43          

(a)    Access to Properties

   43          

(b)    Quarterly Meetings

   44          

(c)    Recycling/Reuse of Materials

   44          

(d)    Groundwater

   46          

(e)    Additional Capacity Required

   47          

(f)     Storm Water

   48          

(g)    Institutional Controls

   49          

(h)    Compensation to Purchaser for Institutional Controls

   51          

(i)     Costs and Oversight for Institutional Controls

   51          

(j)     Remedial Components

   52          

(k)    Compensation for Remedial Components

   53          

(1)    Temporary Discontinuance of Groundwater and Storm Water Treatment

   54          

(m)   Disposal of Wastewater Treatment Facility

   54      7.09   

Recordkeeping

   55      7.10   

Limitations on Damages; Set-Off

   56          

(a)    Limitations

   56          

(b)    Set-off

   57      7.11   

Arbitration

   57          

(a)    Arbitrator

   57          

(b)    Procedures

   57

 

3



--------------------------------------------------------------------------------

ARTICLE VII

 

ENVIRONMENTAL MATTERS

 

7.01 Definitions. For purposes of this Article VII, the following terms shall
have the following meanings:

 

“Covered Assets” means (a) the Assets and (b) all other assets, properties or
sites now or previously owned, operated, leased or used by Seller, its present
or past subsidiaries or affiliates, or their respective predecessors in
interest, or any person or entity acting on behalf of the Seller, including
without limitation all assets, properties or sites used for off-site transport,
storage, disposal, or treatment of materials or substances generated or
contaminated on or prior to the Closing.

 

“Environmental Claim” means any liability, cost, expense, loss or damage
resulting from any claim for personal injury, property damage or damage to
natural resources made, asserted or prosecuted by or on behalf of any third
party, including, without limitation, any governmental authority, employee or
former employee of any person or entity, or their respective legal
representatives, heirs, beneficiaries and estates, relating to the Covered
Assets or their operation and either (a) arising or alleged to arise under any
Environmental Law (whether now or hereafter in effect) or (b) asserted as a

 

4



--------------------------------------------------------------------------------

result of actual, threatened or alleged pollution or contamination by, or
exposure to, toxic or hazardous substances, pollutants, contaminants or
products, raw materials or other chemicals or substances from or on any of the
Covered Assets and in each case without regard to the form of action, and
whether based on strict liability, gross negligence, negligence, or any other
theory of recovery at law or in equity.

 

“Environmental Cleanup Liability” means liability for or the incurrence of,
whether by force of any Environmental Law (whether now or hereafter in effect)
or otherwise, any cost, loss, damage (including without limitation punitive
damages pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9607(c)(3)), or expense of
any nature whatsoever (including interest actually incurred and paid on such
amounts) relating to or resulting from containment, removal, remediation,
cleanup, or abatement of any deposit, emission, discharge or release of
hazardous substances, pollutants or contaminants from or on any of the Covered
Assets or their operation, including, without limitation, (a) any costs or
expenses for investigation, study, assessment, legal representation,
governmental oversight, cost recovery by governmental authorities, financial
assurance, or on-going monitoring in connection therewith, (b) any cost,
expense, loss or damage incurred with respect to any of the

 

5



--------------------------------------------------------------------------------

Covered Assets or their operation as a result of actions or measures necessary
to implement or effectuate any such containment, removal, remediation, cleanup
or abatement, including without limitation the cost of installation, operation
and maintenance of any equipment or facilities installed by or on behalf of
Seller for the purpose thereof and (c) the cost for closure and post-closure
care of any hazardous waste treatment, storage or disposal facilities
(including, without limitation, any associated solid waste management units,
whether presently designated or not) including, without limitation, all
necessary monitoring, reporting, and remediation and the maintenance of
financial assurance in connection therewith.

 

“Environmental Compliance Cost” means any cost, expense or investment of any
nature whatsoever (other than those assumed by Purchaser pursuant to Section
1.02(a)(vi) hereof and other than Pre-Closing Environmental Cleanup Liability)
necessary to enable the Assets, with normal operation and maintenance, to comply
with all applicable (a) Environmental Laws and (b) laws or regulations relating
to the use or removal of asbestos or polychlorinated biphenyls, in each case to
the extent in effect and requiring compliance as of the Closing and any loss,
damage or expense arising from the failure of the Assets so to comply as of the
Closing and accruing until such noncompliance is remedied.

 

6



--------------------------------------------------------------------------------

“Environmental Law” means any federal, state or local statute, ordinance, rule,
regulation, order, consent decree, judgment or common-law doctrine, and
provisions and conditions of permits, licenses and other operating
authorizations, other than a Structural Law, relating to (a) pollution or
protection of the environment, including natural resources, (b) exposure of
persons, including employees, to toxic or hazardous substances or other
products, raw materials, chemicals or other substances, (c) protection of the
public health or welfare from the effects of products, by-products, wastes,
emissions, discharges or releases of chemical or other substances from
industrial or commercial activities or (d) regulation of the manufacture, use or
introduction into commerce of chemical substances, including, without
limitation, their manufacture, formulation, packaging, labeling, distribution,
transportation, handling, storage and disposal.

 

“Grenada Litigation” means the following: Fred Beck, et al. v. Koppers
Industries, et al., no. 3:03CV60-P-B, in the United States District Court for
the Northern District of Mississippi – Western Division; Likisha Booker, et al.
v. Koppers Industries, et al., no. 2002-549, in the Circuit Court of Holmes
County, Mississippi; Walter Crowder, et al. v. Koppers Industries, et al., no.
2002-0225, in the Circuit Court of Leflore County, Mississippi; Benobe Beck, et
al. v. Koppers

 

7



--------------------------------------------------------------------------------

Industries, et al., no. 251-03-30CIV, in the Circuit Court of Hinds County,
Mississippi; and Lynette Brown, et al. v. Koppers Industries, et al., no.
CI2002-479, in the Circuit Court of Washington County, Mississippi.

 

“North Little Rock Litigation” means Farris Neal Wright v. Koppers Industries,
et al., no. CV 2004-506, in the Circuit Court of Pulaski County, Arkansas -
Seventeenth Division.

 

“Operative Pleading” means a complaint, cross-claim, third-party complaint or
other pleading by which either Purchaser or Seller is named in legal
proceedings, or any amendment to any of the foregoing.

 

“Pre-Closing Environmental Claims” means all Environmental Claims to the extent
arising from alleged acts, omissions, conditions or circumstances occurring or
existing prior to or as of the Closing (collectively, “Pre-Closing Conduct”) in
connection with the Covered Assets or their operation (or arising from the
performance of Seller’s obligations under this Article VII); provided that, with
respect to any Environmental Claims, except for any claims arising from alleged
off-site transport, storage, disposal or treatment by or on behalf of Seller
(for which there shall be no limitation), any claim must be asserted by
Purchaser or any third party, including governmental authorities, and must be
received by

 

8



--------------------------------------------------------------------------------

Seller, not later than 5:00 p.m. on July 14, 2019 (the “KI Claim Deadline”) in
order to constitute a Pre-Closing Environmental Claim. Any Environmental Claim
for which Seller does not receive a written tender from Purchaser by the KI
Claim Deadline shall not constitute a Pre-Closing Environmental Claim, and
Seller shall have no obligation to defend or indemnify Purchaser as to such
Environmental Claim. After the KI Claim Deadline, Purchaser will have no further
right to tender to Seller any Environmental Claim, and Seller shall have no
further obligation to defend or indemnify Purchaser from any Environmental
Claim, except those Pre-Closing Environmental Claims tendered by Purchaser or
any third party prior to the KI Claim Deadline and accepted by Seller in
accordance with Section 7.06 of this Agreement. Following the KI Claim Deadline,
new parties added to any Operative Pleading comprising a Pre-Closing
Environmental Claim will only be considered a part of the original Pre-Closing
Environmental Claim if the claims of such new parties are consistent with the
gravamen of the original Operative Pleading that comprises the Pre-Closing
Environmental Claim.

 

“Pre-Closing Environmental Cleanup Liability” means any Environmental Cleanup
Liability (a) voluntarily undertaken by or on behalf of Seller, (b) required to
be undertaken as a result of any third-party action, including without
limitation enforcement of an Environmental Law (whether now or hereafter in

 

9



--------------------------------------------------------------------------------

effect) or prosecution of an Environmental Claim, (c) undertaken pursuant to
Section 7.02(b) hereof or (d) subject to the obligations in Section 7.02(c),
undertaken by or on behalf of Purchaser pursuant to Section 7.06(c) or 7.06(d)
(ii) hereof, in each case to the extent arising from alleged Pre-Closing Conduct
(or arising from the performance of Seller’s obligations under this Article
VII); provided that, except for any claims arising from alleged off-site
transport, storage, disposal or treatment by or on behalf of Seller (for which
there shall be no limitation), any claim must be asserted by Purchaser or any
third party, including governmental authorities, and must be received by Seller,
not later than the KI Claim Deadline in order to constitute a Pre-Closing
Environmental Cleanup Liability, Any Environmental Cleanup Liability for which
Seller does not receive a written tender from Purchaser by the KI Claim Deadline
shall not constitute a Pre-Closing Environmental Cleanup Liability, and Seller
shall have no obligation to defend or indemnify Purchaser as to such
Environmental Cleanup Liability. After the KI Claim Deadline, Purchaser will
have no further right to tender to Seller any Environmental Cleanup Liability,
and Seller shall have no further obligation to defend or indemnify Purchaser
from any Environmental Cleanup Liability, except those Pre-Closing Environmental
Cleanup Liability claims tendered by Purchaser or any third party prior to the
KI Claim

 

10



--------------------------------------------------------------------------------

Deadline and accepted by Seller in accordance with Section 7.06 of this
Agreement.

 

“Structural Compliance Cost” means any cost, expense or investment necessary to
comply with any Structural Law.

 

“Structural Law” means any federal, state or local statute, ordinance, rule,
regulation, order or common-law doctrine and provisions and conditions of
permits, licenses and other operating authorizations to the extent relating
solely to the physical structure or condition of a building, fixture or other
structure (including, without limitation, those relating to the use or removal
of asbestos or polychlorinated biphenyls), excluding those to the extent
relating solely to (a) pollution or protection of the environment, including
natural resources, (b) exposure of persons, including employees, to toxic or
hazardous substances or other products, raw materials, chemicals or other
substances, (c) protection of the public health or welfare from the effects of
by-products, wastes, emissions, discharges or releases of chemical or other
substances from industrial or commercial activities or (d) regulation of the
manufacture, use or introduction into commerce of chemical substances,
including, without limitation, their manufacture, formulation, packaging,
labeling, distribution, transportation, handling, storage and disposal.

 

11



--------------------------------------------------------------------------------

7.02 Responsibility and Indemnification by Seller.

 

7.02(a) Indemnification. From and after Closing, Seller shall retain
responsibility for and shall defend, indemnify and hold harmless Purchaser and
Purchaser’s permitted assigns, and their respective officers, directors,
shareholders, employees, agents and representatives (“Purchaser Indemnified
Parties”) from and against the following:

 

(i) Pre-Closing Environmental Cleanup Liability, including any liabilities
arising out of remedial activities by Seller, subject to the provisions of
Section 7.03(a)(vi);

 

(ii) Pre-Closing Environmental Claims, including any claims arising out of
remedial activities by Seller, subject to the provisions of Section 7.03(a)(vi)
and Section 7.06(i); and

 

(iii) Fines and penalties of any nature whatsoever assessed, levied or asserted
against any Purchaser Indemnified Party as a result of a violation or alleged
violation of any Environmental Law (whether now or hereafter in effect) to the
extent arising from (x) any acts or omissions of Seller or any person or entity
acting on behalf of Seller, including acts or omissions with respect to any
Pre-Closing Environmental Cleanup Liability or Pre-Closing Environmental Claims,
or (y) circumstances

 

12



--------------------------------------------------------------------------------

or conditions respecting the Assets or their operation and existing prior to or
at the Closing;

 

provided, however, that Seller shall be liable for lost profits of the Business
pursuant to clauses (i) through (iii) above only to the extent that Seller’s
acts or omissions, including without limitation remediation work directed by
Seller, or the failure of Seller to direct remediation work, pursuant to Section
7.02(b) or 7.06(b) hereof, results in a shut-down or substantial impairment of
the operation of any production facility included in the Assets and such lost
profits shall be calculated on a company-wide basis, subject to Purchaser’s duty
to use reasonable efforts to mitigate such lost profits. Lost profits shall, in
all cases, include without limitation any loss or damage due to the loss of a
customer of Purchaser to the extent loss of such customer is attributable to
such acts or omissions of Seller. Notwithstanding the foregoing, Seller shall
not be responsible, either pursuant to this Section 7.02(a) or pursuant to
Section 7.02(b) hereof, for any internal management costs incurred by any
Purchaser Indemnified Party (including without limitation salaries or attorney’s
fees) except (A) to the extent that Seller is controlling any responsibility,
liability or obligation pursuant to Section 7.02(b) or 7.06(b) hereof and
specifically requests that such Purchaser Indemnified Party provide assistance
with respect to such responsibility,

 

13



--------------------------------------------------------------------------------

liability or obligation and such assistance requires that such Purchaser
Indemnified Party incur an internal management cost that would not be incurred
in the ordinary course of its business or (B) with respect to attorney’s fees,
fees incurred by Purchaser while Purchaser is controlling, managing or directing
any discussions, proceedings or activities with respect to any responsibility,
liability or obligation pursuant to Section 7.06(d) or the last sentence of
Section 7.06(e) hereof.

 

7.02(b) Permits and Licenses. Without limiting the generality of the foregoing
Section 7.02(a), the parties have agreed to the following specific procedures:

 

(i) To the extent permitted by law, Purchaser and Seller agree that (A) to the
extent related to Pre-Closing Environmental Claims or Pre-Closing Environmental
Cleanup Liability, Seller will undertake all remediation or other work required
(within the time periods required) on or with respect to the Assets (including
conducting negotiations, making notifications and rendering reports with respect
thereto) and will retain responsibility to comply with related financial
responsibility and bonding requirements and (B) Purchaser and Seller shall
cooperate with the intention of implementing the foregoing.

 

14



--------------------------------------------------------------------------------

(ii) Seller agrees that it shall use reasonable efforts to become the primary
and exclusive signatory to, and become bound by the terms of, any consent
orders, consent decrees, settlements and permits required to be issued after the
Closing, in each case to the extent related to Pre-Closing Environmental Claims
or Pre-Closing Environmental Cleanup Liability. Seller will provide Purchaser
with notice of those situations in which Purchaser may be required to become a
signatory to a consent order, consent decree, settlement or permit, and
Purchaser shall be given an opportunity to participate in discussions with
governmental authorities related to such matters, but solely with respect to
those issues which may impose, or impose, obligations on Purchaser under such
consent order, consent decree, settlement or permit. Purchaser agrees that if
Seller is unsuccessful in becoming the primary and exclusive signatory, and if
Purchaser is otherwise required by law, Purchaser will become a signatory to any
consent orders, consent decrees or settlements and will become, and maintain its
status as, a signatory to any permits required to be issued after the Closing,
in each case to the extent related to Pre-Closing Environmental Claims or
Pre-Closing Environmental Cleanup Liability.

 

15



--------------------------------------------------------------------------------

7.02(c) No Acceleration of Seller’s Obligations. Purchaser agrees that, except
as may be reasonably necessary for the operation of the Business (including
expansion of the Business), including protection of public health or the
environment, in each case to the extent reasonably related to the operation of
the Business, it shall not, by voluntary or discretionary action (including,
without limitation, moving or disturbing soil currently stored in huts),
accelerate the timing or increase the cost of any obligations of Seller under
Section 7.02(a) or 7.02(b).

 

7.02(d) Transportation and Disposal. As of the Extension Date, Purchaser will,
subject to the limitations set forth below, assume responsibility for all costs
and expenses, including the costs and expenses of the transportation and
disposal (“T&D”), necessary to manage of those soils that are excavated or
disturbed and required to be managed by Purchaser, whether or not those soils
have been contaminated as a result of alleged Pre-Closing Conduct, during
Purchaser’s expansion, maintenance, renovation or consolidation of then-existing
Purchaser plant operations on any property that constitutes a part of the Assets
(collectively, “Purchaser Alterations”). Purchaser’s T&D obligations under this
Subsection 7.02(d) do not apply to soils located beyond or deeper than those
soils excavated or disturbed and required to be managed during

 

16



--------------------------------------------------------------------------------

Purchaser Alterations. Seller will be responsible for all costs and expenses
necessary to manage soils during its management of Pre-Closing Environmental
Cleanup Liabilities and Pre-Closing Environmental Claims for which it has
accepted responsibility, including T&D of such soils. The parties further agree
that, if a cost-effective alternative method to off-site disposal is available
with respect to such soils managed by Seller (including, but not limited to,
on-site storage, moving, treatment or replacement) and such method is in
compliance with all applicable laws, regulations, rules, orders and decrees and
does not unreasonably interfere with the ordinary course of the Business, the
parties shall implement such alternative method. Prior to implementing any
material Purchaser Alteration, Purchaser will notify Seller of Purchaser’s
impending activities that may materially affect Seller’s obligations hereunder,
Purchaser agrees that, in the designing and locating of all Purchaser
Alterations, it will cooperate with Seller to mitigate the cost of Seller’s
obligations hereunder.

 

7.02(e) Purchaser’s Change in Use. Seller shall have no liability for
indemnification under this Section 7.02 to the extent such liability arises as a
result of a change in the use of the Asset concerned to a purpose unrelated to
the Business and businesses reasonably related thereto.

 

17



--------------------------------------------------------------------------------

7.02(f) Ordinary Wear and Tear. Except as set forth in Section 7.08(e) hereof,
in no event shall Seller have any obligation to repair or replace any plant,
equipment, buildings, fixtures or other structures constituting part of the
Assets that must be repaired or replaced because they have become used, worn or
obsolescent in the ordinary course of business.

 

7.03 Responsibility and Indemnification by the Purchaser.

 

7.03(a) Purchaser’s Indemnity. From and after the Closing, Purchaser shall
assume responsibility for and shall defend, indemnify and hold harmless Seller
and its respective officers, directors, stockholders, employees, agents and
representatives (“Koppers Indemnified Parties”) from and against the following:

 

(i) Environmental Compliance Costs as to which a claim is asserted more than one
year after the Closing (unless the noncompliance causing such Environmental
Compliance Cost was not ascertainable by Purchaser after diligent inquiry during
such one-year period);

 

(ii) Environmental Cleanup Liability other than Pre-Closing Environmental
Cleanup Liability;

 

18



--------------------------------------------------------------------------------

(iii) Environmental Claims other than Pre-Closing Environmental Claims, subject
to the provisions of Section 7.06(i);

 

(iv) Structural Compliance Costs;

 

(v) except to the extent retained by Seller in Section 7.02(a), fines and
penalties of any nature whatsoever assessed, levied or asserted against any
Koppers Indemnified Party to the extent that they are the result of a violation
or alleged violation of any (A) Environmental Law (whether now or hereafter in
effect) to the extent arising from (x) the acts or omissions of Purchaser, or
any person or entity acting on behalf of Purchaser, or (y) circumstances or
conditions respecting the Assets or their operation and arising after the
Closing or (B) any Structural Law; and

 

(vi) Any and all Post-KI Claim Deadline Claims, as this term is defined in
Section 7.06(g) below.

 

7.03(b) Excluded Assets. None of the environmental responsibilities, liabilities
or obligations assumed by, nor the indemnification obligation of, Purchaser
herein shall include or extend to any responsibilities, liabilities or
obligations of any nature whatsoever arising from assets, properties or sites
now or previously owned, operated or used by Seller, other than the Assets,
except to the extent that such assets, properties or

 

19



--------------------------------------------------------------------------------

sites are operated or used (whether as disposal sites or otherwise) by Purchaser
in any way after the Closing.

 

7.04 Additional Payments/Transfers. In consideration of Seller’s undertakings in
this Article VII, Purchaser will compensate Seller with a total of seven million
dollars ($7,000,000) as follows:

 

7.04(a) Woodward Property. Within fifteen (15) days of the Extension Date,
Purchaser will deed over to Seller all Purchaser’s right, title and interest in
approximately eighty three (83) acres of property at 2134 Koppers Drive in
Dolomite, Alabama known as the Woodward Coke plant site, as well as any and all
privileges, rights, easements and appurtenances thereto. On such date, Purchaser
will execute all documents necessary to effect that transfer of title. The
parties have valued the Woodward Coke property at Two Hundred and Seventy
Thousand Dollars ($270,000).

 

7.04(b) Appel/Duckworth Payment. On the Extension Date, Purchaser will deliver
to Seller an executed document releasing Seller from any claim by Purchaser for,
and from any obligation whatsoever to pay Purchaser, any additional attorney
fees in connection with the defense of the litigation captioned Appel et al. v.
Beazer East, Inc. et. al. (Civil Action No. 98-C-2847) (“Appel”) and the
litigation captioned Duckworth et. al. v. Beazer East, Inc. et. al. (Civil
Action No. 98-C-3216 through

 

20



--------------------------------------------------------------------------------

3219) (“Duckworth”) in which both Seller and Purchaser were party-defendants.
The parties have valued the Purchaser’s claim for attorneys’ fees for the Appel
and Duckworth litigation at Fifty Six Thousand Dollars ($56,000) .

 

7.04(c) Additional Payment One. On the Extension Date, Purchaser will pay Seller
One Million Six Hundred and Seventy Four Thousand Dollars ($1,674,000).

 

7.04(d) Additional Payment Two. On July 1, 2005 Purchaser will pay Seller Two
Million Dollars ($2,000,000).

 

7.04(e) Additional Payment Three. On July 1, 2006 Purchaser will pay Seller Two
Million Dollars ($2,000,000).

 

7.04(f) Additional Payment Four. On July 1, 2007 Purchaser will pay Seller One
Million Dollars ($1,000,000).

 

7.04(g) Methods of Payment. All such payments will be made in immediately
available funds in cash, certified check or by bank wire transfer.

 

7.04(h) No Reservation of Claims. Purchaser and Seller hereby represent and
warrant to each other that neither has received any notice of Environmental
Claims or Environmental Cleanup Liability relating to the Assets that they have
not asserted prior to the Extension Date nor do they have actual knowledge of
any Environmental Claims, Environmental Clean-up Liability or demands for
contribution relating to any of the foregoing, which would, on the basis of the
facts and the law

 

21



--------------------------------------------------------------------------------

existing as of the Extension Date, be the basis of claims to be asserted against
the other pursuant to the terms of this Agreement. The parties agree that all
claims set forth in the Grenada Litigation and the North Little Rock Litigation
are deemed asserted and accepted by the parties under the terms of this
Agreement.

 

7.05 Notices, Reports and Past Notices.

 

7.05(a) Notices. Upon receiving notice or obtaining information that a claim or
proceeding has been or may be commenced or initiated against or by one of the
parties to this Agreement which may give rise to any liability on the part of
the other party under this Article VII, the party receiving such notice or
obtaining such information shall promptly provide notice thereof to the other
party which might incur liability under this Article VII. Such notice shall be
by any reasonable means but, if not in writing, shall be followed within five
working days by written notice of the claim or proceeding. Notwithstanding the
foregoing, the failure to give such notice shall not release any party from its
obligations under this Article VII except to the extent that such failure
prejudiced the party entitled to such notice.

 

7.05(b) NRC Reports. On an annual basis, each party hereto shall provide to the
other party a copy of all information or reports that are required to be
reported by such

 

22



--------------------------------------------------------------------------------

party to the National Response Center (“NRC”) or other federal, state or local
governmental authority concerning all spills, discharges and other releases of
hazardous substances into the environment that are related to the Assets or the
Business. In addition, on an annual basis, Purchaser shall provide a written
summary to Seller of all other known spills, discharges and other releases of
any substances into the environment that are related to the Assets or the
Business, and which are released after the Closing in such quantity or at such
location as to present a reasonable potential for an exacerbation of
contamination attributable to alleged Pre-Closing Conduct. Seller agrees that it
shall keep all such summaries confidential and will not disclose any such
summary except to the arbitrators in connection with an arbitration pursuant to
this Article VII or under legal compulsion. With each annual summary, Purchaser
shall provide to Seller copies of all photographs depicting any such event to
the extent available.

 

23



--------------------------------------------------------------------------------

7.06 Discharge of Environmental Indemnity.

 

7.06(a) Notification of Claims. In the event that any Purchaser Indemnified
Party notifies Seller of any responsibility, liability or obligation that may be
subject to Seller’s indemnification obligation under this Article VII, Seller
shall have 75 days from the date of receipt of notice within which to
acknowledge and assume all or a portion of the responsibility, liability or
obligation asserted. During such 75-day period, Purchaser shall not take any
action or incur any expenses with respect to such responsibility, liability or
obligation except to the extent such action or incurrence is (i) legally
required, (ii) reasonably necessary for the operation of Purchaser’s business,
including protection of public health or the environment, in each case to the
extent reasonably related to the operation of the Business or (iii) approved by
Seller, which approval shall not be unreasonably withheld.

 

7.06(b) Seller’s Acceptance of Majority of Responsibility for Claims. If Seller
agrees within such 75-day period to assume not less than 51% of the estimated
responsibility, liability or obligation and provides written acknowledgment
thereof to the Purchaser Indemnified Party, then except as set forth in Section
7.06(i) for Private Party Suits, Seller shall have the right to control, manage
and direct all discussions, proceedings and activities regarding the

 

24



--------------------------------------------------------------------------------

satisfaction and discharge of such responsibility, liability or obligation.
Purchaser shall reimburse Seller or otherwise pay its share, if any, of the
costs and expenses of such responsibility, liability or obligation on a current
basis as such costs and expenses are incurred.

 

7.06(c) Purchaser’s Rights Pending Seller Acceptance. Notwithstanding the
foregoing clause (b), if any action or omission of Seller pursuant to such
clause (b) would cause a shut-down or substantial impairment of the Business,
Purchaser shall have the right to approve such action, which approval shall not
be unreasonably withheld, or request Seller to remedy such omission, which
request shall not be unreasonably denied. If a dispute arises with respect to
(i) whether Purchaser has the right pursuant to this clause (c) to approve any
action or request that Seller remedy any omission or (ii) whether Purchaser
unreasonably withheld any such approval or Seller unreasonably denied any such
request, neither Purchaser nor Seller shall be entitled to take any action with
respect to such disputed matter (including, without limitation, reaching
agreement with any governmental authority or third party, except as provided in
Section 11.10 hereof) until such dispute is resolved as provided herein.

 

7.06(d) Purchaser’s Rights After Seller Action. Notwithstanding the foregoing
clause (b), Purchaser shall be

 

25



--------------------------------------------------------------------------------

entitled to control, manage and direct discussions, proceedings and activities
regarding any responsibility, liability or obligation if Seller fails to satisfy
such responsibility, liability or obligation after (i) Seller has exhausted all
remedies or appeals (judicial, administrative or otherwise) with respect to such
responsibility, liability or obligation or (ii) Seller has specifically agreed
in writing to satisfy such responsibility, liability or obligation in the manner
Purchaser asserts such responsibility, obligation or liability should be
satisfied. If a dispute arises with respect to whether Purchaser has the right
pursuant to this clause (d) to control, manage and direct discussions,
proceedings and activities regarding any such responsibility, liability or
obligation, neither Purchaser nor Seller shall be entitled to take any action
with respect to such disputed matter (including, without limitation, reaching
agreement with any governmental authority or third party, except as provided in
Section 11.10 hereof) until such dispute is resolved as provided herein.

 

7.06(e) Seller’s Acceptance of Less than Majority of Responsibility. If Seller
does not assume 51% or more of any responsibility, liability or obligation
pursuant to Section 7.06(b) hereof, except as set forth in Section 7.06(i) for
Private Party Suits, Purchaser shall have the right to control, manage and
direct all discussions, proceedings and activities

 

26



--------------------------------------------------------------------------------

regarding the satisfaction and discharge of such responsibility, liability or
obligation. Seller shall reimburse Purchaser or otherwise pay its share, if any,
of the costs and expenses of such responsibility, liability or obligation on a
current basis as such costs and expenses are incurred.

 

7.06(f) Objections by Non-controlling Party. If any party hereto that is not
controlling, managing and directing discussions, proceedings and activities
regarding any responsibility, liability or obligation (the “Non-controlling
Party”) disputes a claim by the party that is so controlling, managing and
directing that the Non-controlling Party is liable for any portion of such
responsibility, liability or obligation, the Non-controlling Party shall not be
required to contribute to or fund the portion of the responsibility, liability
or obligation that is in dispute until such dispute is resolved as provided
herein.

 

7.06(g) Post-KI Claim Deadline Claims. Seller shall have the right to tender to
Purchaser any Environmental Claim or Environmental Cleanup Liability that either
does not constitute a Pre-Closing Environmental Claim or a Pre-Closing
Environmental Cleanup Liability, or that is a claim that Seller receives
pertaining to the Assets after the KI Claim Deadline (a “Post-KI Claim Deadline
Claim”), and Purchaser will accept the tender by Seller of any Post-KI Claim
Deadline Claim, and will

 

27



--------------------------------------------------------------------------------

address any such claim, defend Koppers Indemnified Parties against any such
claim and indemnify and hold harmless Koppers Indemnified Parties against the
consequences of such a claim, except as provided below. Consistent with the
provisions of Section 7.03(b), Purchaser shall have the right to tender to
Seller any lawsuit and/or claim not pertaining to the Assets at any time,
including after the KI Claim Deadline. Purchaser will pay all defense costs and
any compensatory damage award rendered against Purchaser and/or Seller and any
punitive damages award rendered against Purchaser in any Post-KI Claim Deadline
Claim, but Seller may defend or aid in the defense against any punitive damages
allegations against Seller in accordance with the provisions of Section 7.06(j),
and Seller will pay any punitive damages award rendered against Seller in any
proceeding relating to such a Post-KI Claim Deadline Claim, subject to and as
more particularly addressed in Section 7.06(j) below.

 

7.06(h) Environmental Claim Awards. Each of Seller and Purchaser will pay
whatever settlement amount they can individually negotiate with a third party or
a governmental authority and any judgment amount (including punitive damages
subject to and as set forth in Section 7.06(j)) awarded against them
individually with respect to Environmental Claims that are caused by Pre-Closing
Conduct and/or caused by acts, omissions, conditions or circumstances to the
extent occurring or existing

 

28



--------------------------------------------------------------------------------

following the Closing (collectively “Post-Closing Conduct”) and that are pending
as of the Extension Date or tendered before the KI Claim Deadline and, in each
case, accepted pursuant to this Section 7.06, As between Seller and Purchaser,
however, if either party disputes with the other party a judgment concerning an
Environmental Claim as being inconsistent with an allocation based on the
Pre-Closing Conduct as against the Post-Closing Conduct, either party may
commence an arbitration pursuant to Section 7.11 to determine the amount of the
judgment that should be allocated to each party. In an Environmental Claim that
is a lawsuit and/or claim pertaining to the Assets brought by a party other than
a governmental authority (a “Private Party Suit”), or in a lawsuit and/or claim
pertaining to the Assets brought by a governmental authority, in which only one
of the two parties is named, if the named party disputes a judgment in the suit
as being inconsistent with an allocation based on the Pre-Closing Conduct as
against the Post-Closing Conduct, the named party may commence an arbitration
pursuant to Section 7.11 to determine the amount of the judgment that should be
allocated to each party. The only issue before the arbitrator in the
arbitrations under this Section 7.06(h) would be how much of the judgment should
be allocated to the Pre-Closing Conduct and how much should be allocated to the
Post-Closing Conduct. Except as set forth in Section 7.06(j), Seller will pay
100% of the amount

 

29



--------------------------------------------------------------------------------

allocated to Pre-Closing Conduct and Purchaser will pay 100% of the amount
allocated to Post-Closing Conduct as determined by the arbitrator. The
arbitrations described in this subsection shall be the sole and exclusive remedy
for a party’s allocation or objection to the allocation of any judgment awarded
against it in connection with Private Party Suits as described in Section
7.06(i) .

 

7.06(i) Private Party Suit Defense Costs and Control. Notwithstanding the
provisions of Sections 7.06(b) and 7.06(e), and subject to the provisions set
forth within the definition of “Pre-Closing Environmental Claims,” the following
provisions shall apply to Private Party Suits on and after the Extension Date:

 

(1) In a Private Party Suit in which either or both of Purchaser and Seller are
named as parties to the proceeding, Purchaser shall pay one hundred percent
(100%) of the applicable fees, expenses and costs of the defense (“Defense
Costs”) related to those allegations which are solely of Post-Closing Conduct.

 

(2) In a Private Party Suit in which both Purchaser and Seller are named parties
to the proceeding, Seller and Purchaser shall each pay fifty percent (50%) of
the Defense Costs related to those allegations which are not solely of
Post-Closing Conduct, without regard to how much of such Defense

 

30



--------------------------------------------------------------------------------

Costs relate to alleged Pre-Closing Conduct as opposed to alleged Post-Closing
Conduct. If Purchaser settles with plaintiffs or is otherwise dismissed from the
Private Party Suit, Purchaser shall continue to pay fifty percent (50%) of such
Defense Costs to defend Seller, until the Private Party Suit is finally
resolved, whether by settlement, trial or appeal.

 

(3) In a Private Party Suit in which only Purchaser is named as a party to the
proceeding, Purchaser shall defend and shall pay one hundred percent (100%) of
the Defense Costs. Purchaser shall not join Seller in such a Private Party Suit.
If Seller is later named as a party to the proceeding, responsibility for
payment of Defense Costs incurred on and after the date on which Seller is
joined shall be as determined under Sections 7.06(i)(1) and 7.06(i)(2), until
the Private Party Suit is finally resolved, whether by settlement, trial or
appeal.

 

(4) In a Private Party Suit in which only Seller is named as a party to the
proceeding, Seller and Purchaser shall each pay fifty percent (50%) of the
Defense Costs related to those allegations which are not solely of Post-Closing
Conduct, without regard to how much of such Defense Costs relate to alleged
Pre-Closing Conduct as opposed to alleged Post-Closing Conduct. Such sharing of
the Defense Costs shall

 

31



--------------------------------------------------------------------------------

continue until the Private Party Suit is finally resolved, whether by
settlement, trial or appeal. Seller shall not join Purchaser in such a Private
Party Suit.

 

(5) The allocation of Defense Costs between Purchaser and Seller determined in
accordance with this Section 7.06(i) shall be final and not subject to
reallocation through arbitration or otherwise.

 

(6) In Private Party Suits in which either Seller alone or both Purchaser and
Seller are named as parties to the proceeding, the control of the defense shall
be as follows: Seller shall control the defense of matters relating to
allegations of Pre-Closing Conduct and Purchaser shall control the defense of
matters relating to allegations of Post- Closing Conduct. In both cases, such
control includes the right to choose counsel. In the event the allegations
relate to both Pre-Closing Conduct and Post-Closing Conduct, Seller and
Purchaser shall cooperate to attempt to reach agreement on the manner of the
defense. If they cannot agree, they shall submit the matter to a law firm
mutually selected by them, for an expedited determination of who shall control
the defense of the particular issue. Seller and Purchaser agree to be bound by
the decision of the law firm.

 

32



--------------------------------------------------------------------------------

7.06(j) Punitive Damages.

 

(1) Except as otherwise set forth in this Section 7.06(j), each party will pay
in perpetuity all punitive damages awarded against it in Private Party Suits and
each party will have the right to reallocate punitive damages awarded through a
subsequent arbitration.

 

(2) From and after the Extension Date, including after the KI Claim Deadline,
Purchaser shall provide written notice to Seller of any Private Party Suit
seeking punitive damages relating to alleged Pre-Closing Conduct, in which
Purchaser has been served and in which Seller is not named as a party. In the
event that Seller receives such notice, Seller shall have the right, but not the
obligation, at its sole option and at its sole cost, to control the defense
against any allegations of punitive damages relating to alleged Pre-Closing
Conduct through counsel of its own choosing, or to assist in the defense against
such allegations through counsel of its own choosing or through Purchaser’s
counsel. If Purchaser fails to provide the written notice required by the second
sentence of this Section 7.06(j)(2) and Seller’s defense is prejudiced by such
failure to provide notice, Seller shall not be responsible for the payment of
punitive damages, and Purchaser shall be responsible for such punitive damages.
If Purchaser and Seller disagree concerning whether Seller has been prejudiced
by a

 

33



--------------------------------------------------------------------------------

failure to provide such notice, Seller or Purchaser may commence an arbitration
proceeding pursuant to Section 7.11 to determine whether such a failure has
prejudiced Seller’s defense. The only issue before the arbitrator in any
arbitration under this Section 7.06 (j)(2) shall be whether Seller’s defense has
been prejudiced by a failure of Purchaser to provide the notice required by this
Section 7.06(j)(2).

 

(3) From and after the Extension Date, including after the KI Claim Deadline,
Seller shall provide written notice to Purchaser of any Private Party Suit
seeking punitive damages relating in whole or in part to alleged Post-Closing
Conduct, in which Seller has been served and in which Purchaser is not named as
a party. In the event that Purchaser receives such notice, Purchaser shall have
the right, but not the obligation, at its sole option and at its sole cost, to
control the defense against any allegations of punitive damages relating solely
to alleged Post-Closing Conduct through counsel of its own choosing, or to
assist in the defense against such allegations through counsel of its own
choosing or through Seller’s counsel, if any. If Seller fails to provide the
written notice required by the second sentence of this Section 7.06(j)(3) and
Purchaser’s defense is prejudiced by such failure to provide notice, Purchaser
shall not be responsible for the payment of punitive damages, and Seller shall
be responsible for such punitive

 

34



--------------------------------------------------------------------------------

damages. If Seller and Purchaser disagree concerning whether Purchaser has been
prejudiced by a failure to provide such notice, Purchaser or Seller may commence
an arbitration proceeding pursuant to Section 7.11 to determine whether such a
failure has prejudiced Purchaser’s defense. The only issue before the arbitrator
in any arbitration under this Section 7.06(j)(3) shall be whether Purchaser’s
defense has been prejudiced by a failure of Seller to provide the notice
required by this Section 7.06(j)(3).

 

(4) In a Private Party Suit that is a Post-KI Claim Deadline Claim seeking
punitive damages against either Seller or Purchaser relating to alleged
Pre-Closing Conduct, Purchaser will use reasonable efforts to defend against
such allegations of punitive damages, regardless of whether Seller elects, in
accordance with Section 7.06(j)(2), to control the defense against such
allegations, to assist in the defense against such allegations, or to do
neither.

 

7.06(k) Soil Management Plans. Beginning on the Extension Date, with input from
Purchaser, Seller may develop a soil management plan (“SMP”) for each facility
that is a part of the Assets. Purchaser will receive drafts of the SMP for
review and comment before Seller’s submission to the governmental authority. The
SMP will identify those areas of each such facility where it is applicable. The
parties will work in good

 

35



--------------------------------------------------------------------------------

faith and make all reasonable efforts to: (i) develop an SMP that does not
unreasonably interfere with the Purchaser’s operations; (ii) limit the size of
the area in which an SMP is required to the process area and within such process
area to the smallest area acceptable to the governmental authority; (iii)
convince the governmental authority to accept the SMP; and (iv) negotiate any
site-specific modifications to the SMP.

 

7.06(l) Conducting Risk Assessments. From and after the Extension Date, when
Seller is required to conduct or modify a risk assessment for one of Purchaser’s
sites constituting a part of the Assets, it will do so in accordance with
applicable regulations and guidance, and with the requirements agreed to by
Seller and the governmental authority involved. Seller will direct and control
all discussions and negotiations regarding the risk assessment with the
governmental authority. Seller will promptly notify Purchaser that a risk
assessment will be conducted or modified. Except as otherwise specifically set
forth herein or as reasonably necessary for the operation of the Business,
Purchaser will not take any voluntary or discretionary action that will increase
or accelerate Seller’s costs of the risk assessment or the resulting remedial
investigation or remedial action.

 

7.06(m) Risk Assessment Remedies Due to Changed Use. In conducting a risk
assessment, Seller may assume that the

 

36



--------------------------------------------------------------------------------

future site use will be the same as the then-current site use. Purchaser may
alter or expand its current operations or work practices. However, if Purchaser
later relocates, installs buildings, equipment or storage areas, or changes work
practices, and Purchaser demonstrates by risk assessment calculations that the
subsequent relocation, installation or modification presents or will present a
level of risk that a governmental authority would find must be addressed due to
the existence of Pre-Closing contamination, Seller will address the risk,
including T&D of the soils excavated or disturbed and required to be managed if
the remedial approach includes off-site disposal, except for soils managed by
Purchaser during Purchaser Alterations where soils excavated or disturbed and
required to be managed by Purchaser Alterations will be Purchaser’s
responsibility. Such Purchaser demonstration will be conducted consistent with
all of the assumptions and methodologies utilized by Seller in the prior risk
assessment, except that any Default Assumptions (as defined in Section 7.06(n)
below) utilized by Seller will be modified to model the new use.

 

7.06(n) Risk Assessment Assumptions. Seller and Purchaser have agreed on certain
default risk assessment assumptions, which are attached hereto as Exhibit A
(“Default Assumptions”). For each Purchaser operating site constituting a

 

37



--------------------------------------------------------------------------------

part of the Assets at which Seller is required to conduct or modify a risk
assessment, Seller may use the Default Assumptions, in its sole discretion, at
any time. Seller may also request to use site-specific risk assessment
assumptions (“Specific Assumptions”) applicable to Purchaser’s employees at that
site. Seller may only use Specific Assumptions that have been approved in
writing by the Purchaser’s Vice President, Safety, Health and Environmental
Affairs or other designee. Purchaser will not unreasonably withhold, condition
or delay its approval of Specific Assumptions proposed by Seller. Purchaser will
not be required to approve Specific Assumptions that would require Purchaser to
monitor or comply with work practices beyond those applicable to Purchaser in
the absence of such assumptions, and Purchaser will not be required to approve
assumptions that would unreasonably impair, limit, alter or interfere with the
work-related activities or operations of Purchaser’s employees at a site
constituting a part of the Assets. Purchaser will also not be required to
approve risk assessment assumptions that would unreasonably impair, limit, alter
or interfere with changes to, or expansions of, Purchaser’s plant operations
where Purchaser authorizes such expansions or changes and has communicated its
decision to Seller in advance (“Planned Changes”). Purchaser will promptly bring
material Planned Changes to Seller’s attention by

 

38



--------------------------------------------------------------------------------

delivering written notice to Seller as soon as reasonably possible after
Purchaser authorizes such a change or expansion of Purchaser’s plant operations
or by including the same as an agenda item at any quarterly meeting of the
parties or sooner if reasonably possible. Purchaser agrees that, in the
designing and locating of its Planned Changes, it will cooperate with Seller to
mitigate the cost of Seller’s obligations hereunder. Purchaser will allow
Seller, its agents and contractors (subject to compliance with Purchaser’s
risk-management policies and the provisions of Section 7.08(a)) reasonable
access to the Assets to conduct any governmental authority-required monitoring,
verifying and auditing of any risk assessment assumptions.

 

7.06(o) Technical Assumptions. In performing risk assessments, Seller will use
its sole reasonable judgment in determining, and in obtaining approval from the
governmental authority of, the technical assumptions for risk assessments,
including, but not limited to, absorption factors and adjustment factors
(“Technical Assumptions”). The Technical Assumptions will not be negotiated as
Specific Assumptions, and do not need to be approved in writing or otherwise by
Purchaser. Seller is responsible for the Technical Assumptions and will
indemnify, defend and hold harmless Purchaser from any action resulting from
these assumptions.

 

39



--------------------------------------------------------------------------------

7.06(p) Final Risk Assessment. Seller will provide Purchaser with the final risk
assessment and reports or revisions thereto when they are submitted to the
governmental authority. Any review by Purchaser of a risk assessment does not
constitute approval of its contents. If Purchaser has approved the assumptions
utilized by Seller regarding Purchaser’s employees pursuant to Section 7.06(n)
above, including either Default Assumptions or Specific Assumptions, and no
additional worker assumptions have been inserted, Purchaser will allow Seller
alone to contact or communicate with the governmental authority involved
regarding the risk assessment, and all communications with governmental
authorities by Purchaser regarding risk assessments will otherwise be governed
by the provisions of Section 7.07 below.

 

7.07 Participation Permitted/Communication.

 

7.07(a) General. Except as otherwise set forth in this Section 7.07, any party
to this Agreement that could incur liability under this Article VII shall have
the full right, at its own expense, to consult, through counsel or otherwise,
with respect to all meetings and proceedings with adverse parties or
governmental authorities and with respect to all activities pertaining to that
matter. Prior to initiating, or participating in, any meeting or proceeding in
which decisions or discussions adverse to one party may be made, the party

 

40



--------------------------------------------------------------------------------

attending the meeting or proceeding shall consult with the other. This right of
consultation shall not apply to confidential meetings or documents or in cases
where the parties are disputing, arbitrating or litigating claims against each
other.

 

7.07(b) Communication Procedures. In relation to any indemnity matter for which
a party has assumed 51% or more of any responsibility, liability or obligation
and is controlling, managing and directing discussions, proceedings and
activities, except when legally required as described below, neither the
Non-controlling Party nor its employees, consultants or agents will unilaterally
communicate, either directly or indirectly, in any form whatsoever (including
orally, in writing, electronically, via the internet or otherwise) with the
governmental authority involved concerning such responsibility, liability or
obligation, and the Non-controlling Party will not request, direct or assist
others to make such a communication. If the Non-controlling Party as to an
indemnification claim reasonably determines that it is now or in the future
required to contact or communicate with the governmental authority or
authorities involved at a plant constituting a part of the Assets concerning
such responsibility, liability or obligation, the Non-controlling Party will
notify the controlling party, and the parties will confer in good faith over
whether the

 

41



--------------------------------------------------------------------------------

communication is legally required. If, after conferring, the parties disagree on
whether the communication is legally required and/or on the substance of the
communication, either party may refer the issue or issues to a mutually
agreeable law firm (with such law firm to be agreed to by the Purchaser and
Seller within thirty (30) days of the Extension Date) for an expedited
arbitration of the issue. If the law firm rules that the communication is
legally required, or if the parties agree before arbitration that the
communication is legally required, then the parties will use reasonable efforts
to make the communications expeditiously and in a manner that is designed not to
unnecessarily increase or accelerate the controlling party’s costs. If the law
firm rules that the communication is not legally required, or if the parties
agree before arbitration that the communication is not legally required, then
the Non-controlling Party will not communicate with the governmental authority
or authorities. If the law firm makes a decision as to the substance of the
communication, the parties will follow that decision in making the
communication. Both parties agree that it is not either party’s intention in
this Section 7.07 to limit, eliminate or control, in any way the other party’s
ability to notify the governmental authority or authorities involved at a plant
constituting a part of the Assets or to communicate with the authority or
authorities where the

 

42



--------------------------------------------------------------------------------

Non-controlling Party is now or in the future required by law or order or decree
to make such communications or notifications. The parties acknowledge they may
now or in the future be subject to disclosure requirements under applicable
laws, orders or decrees. Subject to all of the foregoing, the parties will not
engage in discussions with governmental authority representatives relating to
each other’s responsibility, liability, obligation, operations or compliance
without the other party’s prior consent.

 

7.08 Access and Cooperation.

 

7.08(a) Access to Properties. In order to assist the parties in fulfilling their
respective obligations under this Article VII, each party will afford the other
reasonable access to its properties constituting a part of the Assets
(including, but not limited to, the right to enter upon, investigate, drill
wells, take soil borings, excavate, monitor, test, cap and use available land
for the testing and implementation of remedial technologies) and employees and
to all relevant documents and records regarding the matter as to which a
responsibility, liability or obligation is asserted; provided that such access
may be conditioned or restricted as may be reasonably necessary to protect the
operations of such properties, to ensure compliance with law and the safety of
personnel and facilities or to protect confidential or

 

43



--------------------------------------------------------------------------------

privileged information. The parties will use all reasonable efforts to cooperate
with each other to minimize costs with respect to any action that may give rise
to a claim for indemnification or payment of costs by or to any party hereto.

 

7.08(b) Quarterly Meetings. For purposes of implementing the Purchaser’s and
Seller’s obligations under this Agreement and for no other reason, Purchaser and
Seller will meet quarterly or at such other intervals as the parties may
mutually agree, at mutually agreeable times and places, to discuss in good faith
certain items necessary for each party’s compliance with the terms and
conditions of this Agreement, including without limitation the agenda items as
set forth on Exhibit B and such other items as either party considers relevant
to the actions contemplated by this Agreement.

 

7.08(c) Recycling/Reuse of Materials. To the extent permitted by law, subject to
the capacity limitations of Purchaser’s facilities and equipment and if there is
no material non-reimbursed actual incremental cost to the Purchaser, the parties
will cooperate with one another in good faith to develop recycling and reuse
strategies at properties comprising the Assets in an environmentally sound
manner so as maximize the recycle/reuse of Seller’s materials from sites owned
and/or operated by Seller prior to the Closing. Purchaser is not and will not
become a treatment and disposal facility. Seller shall

 

44



--------------------------------------------------------------------------------

provide data to Purchaser so that Purchaser can determine whether Seller’s
materials conform to Purchaser’s recycle and reuse requirements. Seller will
maintain documentation of all materials furnished to Purchaser. Seller will
obtain all necessary permits and licenses and all governmental authorizations,
if any, required for Purchaser’s recycling or reuse of such materials.
Additionally, Purchaser shall have the right to inspect Seller’s shipments of
materials to Purchaser’s properties constituting a part of the Assets pursuant
to the provisions of this Section 7.08(c) and shall have the right to refuse to
accept non-conforming materials, such rights to inspect or refuse not to be
unreasonably exercised. Non-conforming materials shall mean those materials that
(i) would place the Asset in non-compliance with Environmental Law, (ii) would
substantially interfere with Purchaser’s ordinary conduct of the Business, or
(iii) would otherwise be unacceptable to Purchaser in its good faith, reasonable
determination. Seller shall be responsible for reimbursement to Purchaser of any
actual incremental costs incurred by Purchaser in implementing any reuse or
recycling strategy. Seller will indemnify, defend and hold harmless Purchaser
from any Purchaser loss, cost, damage or expense caused by such reuse or
recycling of such materials, unless caused by Purchaser’s negligence in
fulfilling its obligations under this Section 7.08(c).

 

45



--------------------------------------------------------------------------------

7.08(d) Groundwater. Subject to the availability of capacity (it being
understood that Purchaser shall have first priority with respect thereto), and
provided that Seller’s activities are permitted and such use is allowed under
Purchaser’s permits, licenses and other operating authorizations, are compatible
with Purchaser’s wastewater treatment processes, and do not substantially
increase Purchaser’s health, safety or environmental liability exposure or
interfere with the operation of the Business, Purchaser will make available and
allow Seller, to the extent permitted by law, to contribute groundwater to
Purchaser’s wastewater treatment process at the properties constituting a part
of the Assets for the purpose of Seller’s activities in discharge of its
obligations and liabilities under this Article VII concerning groundwater
generated at the Assets, or at any other properties previously operated by
Seller as part of the Business. Purchaser will treat groundwater generated by
Seller while it is addressing Pre-Closing Environmental Cleanup Liability in
Purchaser’s wastewater treatment system, at no cost to Seller, up to the
treatment capacity of Purchaser’s then-existing wastewater treatment systems.
While treating wastewater and such groundwater, Purchaser will be responsible
for the operating and maintenance cost of its then-existing wastewater treatment
equipment, including any increase in the use of its

 

46



--------------------------------------------------------------------------------

then-existing wastewater treatment equipment, to the extent of its then-existing
capacity. Seller shall provide Purchaser with data reasonably obtainable by
Seller so that Purchaser may determine whether such water can be processed in
Purchaser’s wastewater treatment facilities. Seller will indemnify, defend and
hold harmless Purchaser from any Purchaser loss, cost, damage or expense caused
by such treatment, unless caused by Purchaser’s negligence in fulfilling its
obligations under this Section 7.08(d).

 

7.08(e) Additional Capacity Required. Where additional wastewater treatment
capacity, equipment or processes are necessary and requested by Seller, and
acceptable to Purchaser, the parties will cooperate to add and construct
equipment to increase capacity or treatment or to add new processes if
reasonably possible, but Seller will be responsible for the costs of the design
and construction of wastewater treatment equipment needed to add additional
capacity requested by Seller or as otherwise necessary. Seller will be
responsible for and will reimburse Purchaser for any actual incremental costs
attributable to any new treatment equipment or new treatment processes requested
by Seller and needed to add additional capacity or additional treatment beyond
Purchaser’s then-existing wastewater treatment infrastructure. Any such design
and construction will be performed at Purchaser’s

 

47



--------------------------------------------------------------------------------

direction, but Purchaser will confer in good faith with Seller to try to
mitigate Seller’s costs and accomplish Seller’s goals. Purchaser will work with
Seller in good faith to try to meet the groundwater treatment needs of Seller in
fulfilling its environmental indemnity obligations under this Section 7.08(e) at
Purchaser’s actual incremental cost. Purchaser is under no obligation to
continue to operate or modify a wastewater treatment facility that is no longer
needed by Purchaser. Should any additional permits be required for such
treatment, Seller will obtain such permits at its cost and expense. Purchaser
and Seller will work together in good faith in the routing of water lines and in
the treatment of groundwater to limit substantial interference with Purchaser’s
operations.

 

7.08(f) Storm Water. Purchaser will retain and have responsibility for all storm
water management issues at Purchaser’s plants, other than storm water generated
during and from the actual construction, operation, maintenance or redress of
Seller remediation projects relating to the Assets, which shall be Seller’s
responsibility. However, if Purchaser has treatment capacity and its permits
allow, at Seller’s option, Purchaser will treat Seller’s storm water also in
accordance with the provisions of Sections 7.08(d) and 7.08(e) above. Seller
will be responsible for the collection and conveyance to Purchaser’s existing
treatment facilities at the Assets of any

 

48



--------------------------------------------------------------------------------

storm water that Seller wants Purchaser to treat. Seller shall provide Purchaser
with data reasonably obtainable by Seller so that Purchaser may determine
whether such water can be processed in Purchaser’s wastewater treatment
facilities. Seller will indemnify, defend and hold harmless Purchaser from any
Purchaser loss, cost, damage or expense caused by such treatment, unless caused
by Purchaser’s negligence in fulfilling its obligations under this Section
7.08(f).

 

7.08(g) Institutional Controls. Seller agrees that, where its remedy requires
institutional controls at a Purchaser facility that is part of the Assets,
Seller will initially propose to the governmental authority involved and seek to
convince the authority to accept only a “general industrial use” deed
restriction, with no groundwater used as potable water (collectively “General
Industrial Use”). Purchaser will accept General Industrial Use restrictions in
its deeds on properties comprising the Assets without compensation. If the
governmental authority requires a more extensive institutional control, Seller
and Purchaser will work together in good faith and will each use its reasonable
efforts to limit the extent and terms of any restriction on the use of
Purchaser’s property as much as possible including defining the Purchaser’s
process area in a manner reasonably acceptable to Purchaser. In particular,
Seller will notify Purchaser prior to

 

49



--------------------------------------------------------------------------------

proposing any institutional control restrictions to any governmental authority
and will act reasonably and in good faith to limit the restrictions to either a
General Industrial Use limitation or to other use limitations that do not
substantially interfere with Purchaser’s ordinary conduct of the Business,
including any Planned Changes, and that do not impose on Purchaser an obligation
to implement an auditing, monitoring or oversight program related to the
effectiveness of the institutional controls. Seller will be responsible for
implementing any required auditing, monitoring or oversight program related to
the effectiveness of the institutional controls. For any material proposed
limitations of which it is aware, Seller will timely report all such material
proposed limitations on Purchaser’s ongoing operations resulting from proposed
institutional controls to Purchaser’s Vice President, Safety, Health and
Environmental Affairs or other designee prior to agreeing to or implementing
such institutional controls. At the conclusion of such Seller and Purchaser
efforts, Purchaser agrees that, with no compensation to Purchaser from Seller
other than as may be required by Section 7.08(h), Purchaser will impose on its
facility constituting a part of the Assets, and subject its property to, those
deed restrictions, institutional controls and other controls, use limitations,
restrictions and terms required by the governmental authority.

 

50



--------------------------------------------------------------------------------

7.08(h) Compensation to Purchaser for Institutional Controls. Where the property
use restriction (other than a General Industrial Use restriction for which no
compensation is payable by Seller) required by any governmental authority would
substantially interfere with Purchaser’s ordinary conduct of the Business,
including any Planned Changes, Seller agrees to negotiate in good faith with
Purchaser compensation to be paid by Seller to Purchaser for the substantial
interference. If the parties cannot agree on such compensation, then either
Purchaser or Seller may submit to arbitration the issues of whether the property
use restriction substantially interferes with Purchaser’s ordinary conduct of
the Business, including any Planned Changes, and, if so, what, if any,
compensation from Seller to Purchaser is appropriate for such substantial
interference with Purchaser’s operations.

 

7.08(i) Costs and Oversight for Institutional Controls. Seller will be
responsible for the costs of any required oversight, auditing, enforcement,
confirmation, or similar activity related to the effectiveness of the deed or
other institutional controls imposed on Purchaser’s property. Seller will be
responsible for all costs associated with the design, recording, installation,
operation and maintenance of any institutional controls or other restrictions.
Seller will be responsible for all record keeping relating to the foregoing.

 

51



--------------------------------------------------------------------------------

Purchaser will cooperate with Seller and make its records related to the
foregoing, if any, as well as reasonable space to store any relevant records,
available to Seller.

 

7.08(j) Remedial Components. Purchaser agrees that, with no compensation to
Purchaser, Seller may use Purchaser’s property to implement environmental
remedies, as long as the remediation component (e.g., cap, cover, barrier wall
or landfill) does not substantially interfere with Purchaser’s ordinary conduct
of the Business, including any Planned Changes. In particular, Seller will
notify Purchaser prior to proposing any remediation component on Purchaser’s
property to any governmental authority and will act reasonably and in good faith
to attempt to limit the remediation components to those that: (i) would not
substantially interfere with Purchaser’s ordinary conduct of the Business,
including any Planned Changes and (ii) do not impose on Purchaser an obligation
to implement an auditing, monitoring or oversight program related to the
effectiveness of the remedial components. If Purchaser and Seller cannot agree
on whether a remediation component substantially interferes with the Purchaser’s
ordinary conduct of the Business, including any Planned Changes, they will
submit the issue to arbitration under Section 7.11 of this Agreement. If the
arbitrator determines that the remedy will substantially interfere with
Purchaser’s ordinary conduct of the

 

52



--------------------------------------------------------------------------------

Business, including any Planned Changes, Seller and Purchaser will work together
in good faith and will each use its reasonable efforts to try to relocate the
remediation component or otherwise to limit such substantial interference with
Purchaser’s ordinary conduct of the Business, including any Planned Changes. At
the conclusion of such Seller and Purchaser efforts to relocate the remediation
component or try to limit such substantial interference with Purchaser’s
ordinary conduct of the Business, including any Planned Changes, Purchaser
agrees that Seller may use Purchaser’s property in implementing its
environmental remedies, Further, Purchaser thereafter will, with no compensation
to Purchaser from Seller other than as may be required by Subsection 7.08(k),
impose on its property constituting part of the Assets, and subject such
property to, those remedial components required by the governmental authority.

 

7.08(k) Compensation for Remedial Components. If the parties cannot agree on
appropriate compensation for a remedial component, then either party may submit
to arbitration the issue of whether the property use described in Section
7.08(j) above substantially interferes with Purchaser’s ordinary conduct of the
Business, including Planned Changes, and if so, what compensation, if any, from
Seller to Purchaser is

 

53



--------------------------------------------------------------------------------

appropriate for such substantial interference with Purchaser’s ordinary conduct
of the Business.

 

7.08(l) Temporary Discontinuance of Groundwater and Storm Water Treatment.
Regarding Purchaser’s agreement to treat Seller’s groundwater and storm water as
provided for in Section 7.08(d) and Section 7.08(f), respectively, Purchaser
will provide reasonable advance notice to Seller prior to discontinuing
treatment of Seller’s groundwater or storm water if Purchaser has a reasonable
concern for its compliance obligations until the compliance issue is resolved to
the satisfaction of any governmental authority involved. Purchaser will attempt
in good faith to provide Seller with as much advance notice of such a
discontinuance of treatment as reasonably possible. Seller understands, however,
that advance notice may not always be possible in, for example, cases of
treatment process upsets. Purchaser will not discontinue groundwater or storm
water treatment unless it is reasonably necessary.

 

7.08(m) Disposal of Wastewater Treatment Facility. If Purchaser decides to cease
operations at an Asset or reasonably decides that it will no longer operate its
wastewater treatment system at an Asset, Purchaser will have no further
obligation to Seller to treat groundwater or storm water at such Asset, nor to
operate or maintain such wastewater treatment

 

54



--------------------------------------------------------------------------------

equipment. Whenever possible, Purchaser will attempt in good faith to provide
Seller with as much advance notice of such determinations as reasonably
possible. If Purchaser reasonably decides that it will no longer operate its
wastewater treatment system, Purchaser will notify Seller before taking any
steps to dismantle the wastewater treatment system, and, at Seller’s option, the
parties may engage in good faith negotiations for Seller’s purchase of the
system.

 

7.09 Recordkeeping. Seller will be responsible for maintaining all records,
permits, authorizations and other materials relating to its activities
contemplated by this Article VII, including, but not limited to, those related
to risk assessments, institutional controls, and remedial components. In order
to facilitate a smooth execution of Seller’s satisfaction of its indemnity
obligations, and to minimize Seller’s costs in satisfying its indemnification
obligations, and the overall Pre-Closing Environmental Claims and Pre-Closing
Environmental Clean-Up Liability to the extent permitted by law, Seller may from
time to time enter into arrangements for certain inspection, record keeping
assistance and/or other services with Purchaser at Purchaser’s actual
incremental cost, and Purchaser will cooperate with Seller relating to such
services, but Purchaser will not be responsible for, and will not indemnify
Seller from, any claims relating to

 

55



--------------------------------------------------------------------------------

the provision of those services described in this Section 7.09 by Purchaser.
Nothing contained in this Section 7.09 will reduce or otherwise modify the
obligations of the parties contained in Section 7.08.

 

7.10 Limitations on Damages; Set-Off.

 

7.10(a) Limitations. For purposes of this Article VII, all amounts for which any
party seeks indemnification shall be computed net of (i) any actual income tax
benefit resulting therefrom to the indemnified party, (ii) any insurance
proceeds received (net of tax effects) with respect thereto, other than proceeds
received from the insurance coverage known as the P97 Policy, being Seller’s
Policy No. P970001, and (iii) any amounts recovered (net of tax effects) from
any third parties based on claims the indemnified party has against such third
parties which reduce the damages that would otherwise be sustained; provided,
however, that, in all cases, the timing of the receipt or realization of
insurance proceeds or income tax benefits or recoveries from third parties shall
be taken into account in determining the amount of reduction of Damages. Each
indemnified party agrees to use its reasonable efforts to pursue, or assign to
the indemnifying party, any claims or rights it may have against any third party
which would materially reduce the amount of damages otherwise incurred by such
indemnified party.

 

56



--------------------------------------------------------------------------------

7.10(b) Setoff. Seller, at its option, may set-off against any unpaid amounts
determined or admitted to be due to Seller from a specified Purchaser
Indemnified Party pursuant to this Article VII, any amounts due to such
specified Purchaser Indemnified Party from Seller (whether pursuant to this
Agreement or otherwise).

 

7.11 Arbitration. Notwithstanding any other dispute resolution provision to the
contrary contained in Article XI of this Agreement, all disputes (other than
those described in Sections 7.06(i)(6) and 7.07(b) above) concerning all matters
relating to this Article VII shall be submitted to arbitration, in accordance
with the following terms and conditions:

 

7.11(a) Arbitrator. Arbitration requires the submission of the dispute to one
arbitrator to be chosen by the Purchaser and Seller, as described below.

 

7.11(b) Procedures. The following procedures shall apply to any arbitration
conducted under this Article VII.

 

(1) Within ten (10) days after the service by any party of a demand for
arbitration hereunder, the Purchaser and Seller will meet and confer, either in
person or by telephone, in an effort to informally resolve any such disputes
before proceeding with arbitration. If the parties cannot resolve such disputes
informally within the ten (10) day period, the Purchaser and Seller shall then
jointly select one (1)

 

57



--------------------------------------------------------------------------------

arbitrator. Should the Purchaser and Seller fail to select one arbitrator within
ten (10) days, the party initiating the arbitration shall apply to the
Pittsburgh, Pennsylvania office of the American Arbitration Association (“AAA”)
for appointment of one arbitrator.

 

(2) Within ten (10) days after the appointment of the arbitrator hereunder, the
parties shall be entitled to file with the arbitrator written submissions not to
exceed twenty (20) pages in length.

 

(3) Within ten (10) days after the filing of written submissions hereunder, the
parties shall be entitled to file with the arbitrator reply submissions not to
exceed ten (10) pages in length.

 

(4) At the arbitrator’s discretion within ten (10) days after the filing of any
reply submission, the arbitrator may request oral presentations by the parties.
Oral presentations shall not exceed one (1) hour in length per party. Oral
presentations may be made in person or by telephone conference call, at the
arbitrator’s discretion.

 

(5) Within ten (10) days after the filing of reply submissions or, if
applicable, within ten (10) days after the conclusion of oral presentations, the
arbitrator shall render his or her decision.

 

58



--------------------------------------------------------------------------------

(6) The arbitrator’s decision shall be in writing and shall state the reasons
therefor.

 

(7) The arbitrator’s decision shall be applicable as of the date of issuance and
shall be final and binding on the parties.

 

(8) The arbitrator may apportion costs and expenses of the arbitration,
including reasonable attorney’s fees of the parties, in any manner he or she
deems just and equitable in light of the circumstances.

 

All arbitrations conducted pursuant to this Section 7.11 shall continue to be
governed by all non-conflicting additional arbitration provisions of this
Agreement, including Sections 11.09 and 11.10 of this Agreement. Regarding any
matter arising out of or relating to this Article VII which is the subject of
arbitration between the parties, in the event of any conflict between this
Article VII and any arbitration provision contained elsewhere in this Agreement,
the terms and provisions of this Article VII will control.

 

59



--------------------------------------------------------------------------------

2. Miscellaneous. The following provisions shall apply to this Amendment:

 

(a) Entire Agreement, Amendments and Waivers, Modification. This Amendment
contains the entire agreement and understanding of the parties with respect to
the subject matter hereof. This Amendment may not be amended, modified or
discharged nor may any of its terms be waived except by an instrument in writing
signed by the party or parties to be bound thereby. The only provisions of the
APA modified by this Amendment shall be those of Article VII thereof. Except as
specifically set forth herein, the APA shall remain unchanged and in full force
and effect according to the terms and conditions contained therein. Purchaser
and Seller agree, in addition, that as between themselves, the provisions of
this Amendment supersede any inconsistent provisions contained in the Mutual
Release and Settlement Agreement dated as of January 1997 by and among CSX
Transportation, Inc., Seller and Purchaser (the “Trilateral Settlement
Agreement”), and that as between Purchaser and Seller, the provisions of the
Trilateral Settlement Agreement shall be deemed amended to the extent of any
inconsistencies with the provisions of this Amendment.

 

(b) Survival and Benefit. All representations, warranties, agreements,
indemnifications and obligations of the parties shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties.

 

(c) No Third Party Benefits. This Amendment is for the sole and exclusive
benefit of the parties hereto and their respective successors and permitted
assigns, and no third party is intended to or shall have any rights hereunder.

 

(d) Governing Law/Counterparts. This Amendment shall be governed by and
interpreted in accordance with the internal laws of the Commonwealth of
Pennsylvania. This Amendment may be executed in any number of counterparts each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

(e) Recitals. The Recitals above are incorporated herein by reference as if
fully set forth herein.

 

(f) Headings and Table of Contents. The headings and Table of Contents within
this Amendment are for convenience only and not meant to modify and shall not
affect construction or interpretation of any terms or provisions of this
Amendment.

 

60



--------------------------------------------------------------------------------

(g) Further Assurances. To effectuate the intent of this Article VII and
consistent with the terms hereof, the parties agree to provide all other
cooperation, assistance and consultation to each other that is reasonably
requested with respect to matters covered by this Article VII.

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by Seller and
Purchaser effective as of the date set forth in the introductory paragraph
hereof.

 

BEAZER EAST, INC.       KOPPERS INC. By:   /s/    ROBERT S. MARKWELL            
  By:   /s/    RANDALL D. COLLINS        

Name:

  Robert S. Markwell      

Name:

  Randall D. Collins

Title:

  Vice President      

Title:

  Vice President

 

61



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFAULT AND WORKER POTENTIAL EXPOSURE ASSUMPTIONS

 



--------------------------------------------------------------------------------

Default Assumptions

 

Summary of On-Site Potential Exposure Assumption for Risk Assessments

 

Receptor

--------------------------------------------------------------------------------

  

Medium

--------------------------------------------------------------------------------

  

Parameter (units)

--------------------------------------------------------------------------------

  

Value

--------------------------------------------------------------------------------

  

Comment

--------------------------------------------------------------------------------

Purchaser Worker (1)

   Surface Soil (2)   

Potential Exposure Frequency

(days/years) (3)

                    Process Area    235    5 days/week, 47 weeks/year,
accounting for 2 weeks of vacation, ten holidays, and five sick days per year.  
        Yard Area    235    At some Purchaser facilities portions of the yard
area may be visited less frequently by Purchaser’s workers and will lead to the
use of a potential exposure frequency of less than 235 days per year. Any such
modification is subject to Purchaser’s prior approval.           Inactive Area
   equal to or less than trespasser    Portions of the property on which some
Purchaser facilities are located have no active wood-treating or never have been
used for wood-treating.           Potential Exposure Duration (years)    25   
EPA, 1989 (or as redefined in subsequent EPA guidelines).           Potential
Exposure Time (hours/day)    8    Standard work day.          

Surface Area Potential Exposed

(square centimeters/day)

                    Process Area    502    Approximate area of skin on wrist and
face (EPA, 1997) (or as redefined in subsequent EPA guidelines).           Yard
Area, Inactive Area    2478    Approximate area of forearms, hands and face
(EPA, 1997) (or as redefined in subsequent EPA guidelines). This estimate of
potentially exposed skin area is for Purchaser workers at facilities in warm
climates. In colder climates, a lower potentially exposed skin area (that
accounts for workers wearing long sleeve shirts and jackets during cold weather)
may be appropriate. Modifications will be in accordance with Subsection 7.07(n)
of the Asset Purchase Agreement, as amended.

 

Notes:

 

(1) For subsurface soils, Seller recognizes that, at times, Purchaser’s workers
are involved in excavation and/or construction type activity. Therefore, Seller
will incorporate a potential-exposure scenario for this worker that uses the
same assumptions for duration and personal protection controls as that scenario
which Seller uses to evaluate a third-party construction worker. The total
potential-exposure value for these Purchaser construction workers will be
determine by adding the values calculated for both the construction scenario and
the “routine-worker” scenario. Remedy selection will be evaluated in the same
fashion for Purchaser construction worker as for third-party construction
workers, while additionally taking into consideration any incremental potential
exposure.

 

(2) Incidental ingestion and dermal contact with surface soil by Purchaser’s
worker will be evaluated as potential exposure pathways in the HHRA. If
conditions exist that lead to the generation substantial quantities of
soil-derived dust, potential inhalation of such dust will also be evaluated in
the HHRA.

 

(3) The property on which an operating Purchaser facility resides and on which
active wood treating is taking place generally will be divided into three areas:
the “process area,” the “yard area” and in some operating facilities that also
contain areas that are not actively used for wood-treating or that never have
been used for wood-treating (“inactive areas”).

 

References:

 

EPA (1989) RAGS Value I, Part A.

EPA (1997) Exposure Factors Handbook

 



--------------------------------------------------------------------------------

EXHIBIT B

 

MEETING AGENDA

 

The agenda for each quarterly meeting between the parties shall include, but not
be limited to, discussion of the following:

 

1. Any plans for, and status of, expansion of plant operations or other plans
that might entail excavation of soil, including, but not limited to, approved
capital projects.

 

2. Any changes at the plants re: areas/duration of employee usage, including as
a result of plant reconfiguration.

 

3. Any expectation by Seller that a Soil Management Plan may be required at a
plant even though such a request has not been made by a governmental authority.

 

4. Any expectation by Seller that institutional controls beyond General Use
Restrictions may be sought by Seller, or imposed by a governmental authority, at
a plant.

 

5. Any plans by Purchaser for discontinuing operation of wastewater treatment
plants.

 

6. Plant-related observations by Seller regarding indemnity obligations.

 

7. New Site Remediation Activities expected by Seller.

 

8. Reports submitted to governmental authorities.

 

9. Discussion of site specific risk assessment assumptions proposed.

 

10. Summary of project activities and discussions with governmental authorities.

 

11. Material recycling issues.

 

12. Any consent order, consent decree, settlement or permit that Seller believes
Purchaser may be required to become a signatory to (of which Seller is required
to notify Purchaser pursuant to Section 7.02(b)(ii)).

 

13. Storm water issues.

 



--------------------------------------------------------------------------------

RELEASE

 

Koppers Inc. hereby releases Beazer East, Inc. from any claim by Koppers Inc.
for, and from any obligation whatsoever to pay Koppers Inc., any additional
attorneys’ fees in connection with the defense of the litigation captioned Appel
et al. v. Beazer East, Inc. et. al. (Civil Action No. 98-C-2847) and the
litigation captioned Duckworth et. al. v. Beazer East, Inc. et. al. (Civil
Action No. 98-C-3216 through 3219) in which both Beazer East, Inc. and Koppers
Industries Inc. (n/k/a “Koppers Inc.”) were party defendants.

 

Dated: July 15, 2004

 

Koppers Inc.

By:

  /S/    RANDALL D. COLLINS        

Name:

  Randall D. Collins

Its:

  Vice President

 

Agreed:

Beazer East, Inc.

By:

  /s/    ROBERT S. MARKWELL        

Name:

  Robert S. Markwell

Its:

  Vice President

 